DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 21, 28 and 34 require that the hybrid accelerator and feature matching hardware are distinct.  However, claims 26, 33 and 39 require that the hybrid accelerator is part of the feature matching hardware.  Since these limitations teach away from each other, they should not depend from one another.  For the purposes of examination, Examiner will interpret that the feature matching hardware includes the hybrid accelerator for all the claims.
Claim 27 recites the limitation "the graphics processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, Examiner will interpret this limitation as “the graphical processing unit”.
For claims 28 and 34, it is not understood what is meant by “the comparing is performed by a hybrid accelerator for feature matching hardware of the GPU.”  For example it is unclear if the feature matching hardware is to be implemented within the GPU or if feature matching required to perform the comparing. For the purposes of examination, Examiner will interpret this limitation as “the comparing is performed by a hybrid accelerator having feature matching hardware.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al (NPL: “Tensorflow: Large-Scale Machine Learning on Heterogeneous Distributed Systems”) in view of Chen et al (NPL: “DianNao Family: Energy-Efficient Hardware Accelerators for Machine Learning”).
For claim 21, Abadi teaches an apparatus (Figures 2-3 and 7-8) comprising: 
one or more processors to process data for operation of the apparatus (a first portion of the computational devices associated with worker processes including at least one GPU, Figures 3 and 8, §3, which processes data for, e.g., convolutional neural networks, §5.4 and §6-2), the one or more processors including a graphical processing unit (§3); 
a memory for storage of data (device memory, “Devices” of §3); 
feature matching hardware (a second portion of the computational devices associated with the worker processes implemented using GPUs, Figures 2-3, 7-8 and §3); 
Abadi fails to distinctly disclose:
a hybrid accelerator for the feature matching hardware, the hybrid accelerator including multiple hardware accelerators, the hybrid accelerator to perform comparison between multiple inferences during calculations; 
wherein the feature matching hardware is to enable the multiple hardware accelerators to operate as a single accelerator.
However, Chen teaches a hybrid accelerator (Figure 1) for machine learning, including convolutional neural networks (§1) which outperform GPUs in both speed and lowering power consumption (Abstract).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Chen’s hybrid accelerators in place of the second portion of computational devices associated with Abadi’s worker processes, respectively, in order to increase computational speed, as taught by Chen (Abstract).
The combination of Abadi and Chen as defined above teaches:
a hybrid accelerator for the feature matching hardware (second portion implemented using Chen’s Figure 1), the hybrid accelerator including multiple hardware accelerators (as explained above), the hybrid accelerator to perform comparison between multiple inferences during calculations (Table 1 and as understood by the combination of Abadi and Chen when applied to convolutional neural networks); 
wherein the feature matching hardware is to enable the multiple hardware accelerators to operate as a single accelerator (via a distributed system, as understood by Abadi and Chen’s Abstract).
For claim 22, Abadi in view of Chen teaches the limitations of claim 21 and Chen further teaches:
the multiple hardware accelerators include at least a convolutional neural network (CNN) hardware accelerator and a dense motion flow hardware accelerator (the combination of Abadi and Chen as defined above is capable of use with both convolutional neural networks and dense motion flow, as understood by Abadi’s Abstract and Chen’s Abstract).
For claim 23, Abadi in view of Chen teaches the limitations of claim 22 and Chen further teaches:
the hybrid accelerator is to simultaneously perform computation and communication of data relating to tasks associated with a convolutional neural network (CNN) and dense motion flow (the combination of Abadi and Chen as defined above is capable of use with both convolutional neural networks and dense motion flow, as understood by Abadi’s Abstract and Chen’s Abstract).
For claim 24, Abadi in view of Chen teaches the limitations of claim 21 and Abadi further teaches:
the hybrid accelerator is to enable sharing of memory between the multiple hardware accelerators (“TensorFlow allows clients to easily express various kinds of parallelism through replication and parallel execution of a core model dataflow graph, with many different computational devices all collaborating to update a set of shared parameters or other state.”, §1 Introduction).
For claim 25, Abadi in view of Chen teaches the limitations of claim 24 and Abadi further teaches:
the hybrid accelerator is to enable a first accelerator of the multiple accelerators to perform its tasks while a second accelerator of the multiple accelerators is busy or unavailable (§3.1).
For claim 26, Abadi in view of Chen teaches the limitations of claim 21 and Abadi further teaches:
the hybrid accelerator is a part of the feature matching hardware (as discussed in the rejection under 35 U.S.C. §112)
For claim 27, Abadi in view of Chen teaches the limitations of claim 21 and Abadi further teaches:
the graphics processor is co-located with an application processor on a common semiconductor package (e.g., a GPU  card, §3).
For claim 28, Abadi teaches a method comprising: 
performing a first inference and a second inference (output of a first and second worker process performed by a GPU, Table 1, Figure 3, Figures 2-3 and 7-8 and §3) in calculations with a graphical processing unit (§3).
comparing the first inference and the second inference during the calculations (via a subsequent worker process, as understood by examination of Table 1, Figure 4 and Figure 7); 
Abadi fails to distinctly disclose:
wherein the comparing is performed by a hybrid accelerator having feature matching hardware, the hybrid accelerator including multiple hardware accelerators; and
wherein the feature matching hardware is to enable the multiple hardware accelerators to operate as a single accelerator.
However, Chen teaches a hybrid accelerator (Figure 1) for machine learning, including convolutional neural networks (§1) which outperform GPUs in both speed and lowering power consumption (Abstract).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to replace a portion of Abadi’s GPUs which perform worker processes with Chen’s hybrid accelerators, respectively, in order to increase computational speed over GPU implementations, as taught by Chen (Abstract).
The combination of Abadi and Chen as defined above teaches:
comparing the first inference and the second inference during the calculations (via Chen’s hybrid accelerators which replace a portion of the GPUs of Abadi’s worker processes, as explained above); 
wherein the comparing is performed by a hybrid accelerator (Chen’s hybrid accelerators which replace a portion of the GPUs of Abadi’s worker processes) having feature matching hardware (as explained in the rejection under U.S.C. §112 above), the hybrid accelerator including multiple hardware accelerators (Chen’s hybrid accelerators which replace a portion of the GPUs of Abadi’s worker processes); and
wherein the feature matching hardware is to enable the multiple hardware accelerators to operate as a single accelerator (as a distributed system, as understood by Abadi and Chen’s Abstracts).
For claim 29, Abadi in view of Chen teaches the limitations of claim 28 and Chen further teaches:
the multiple hardware accelerators include at least a convolutional neural network (CNN) hardware accelerator and a dense motion flow hardware accelerator (the combination of Abadi and Chen as defined above is capable of use with both convolutional neural networks and dense motion flow, as understood by Abadi’s Abstract and Chen’s Abstract).
For claim 30, Abadi in view of Chen teaches the limitations of claim 29 and Chen further teaches:
the hybrid accelerator is to simultaneously perform computation and communication of data relating to tasks associated with a convolutional neural network (CNN) and dense motion flow (the combination of Abadi and Chen as defined above is capable of use with both convolutional neural networks and dense motion flow, as understood by Abadi’s Abstract and Chen’s Abstract).
For claim 31 Abadi in view of Chen teaches the limitations of claim 21 and Abadi further teaches:
the hybrid accelerator is to enable sharing of memory between the multiple hardware accelerators (“TensorFlow allows clients to easily express various kinds of parallelism through replication and parallel execution of a core model dataflow graph, with many different computational devices all collaborating to update a set of shared parameters or other state.”, §1 Introduction).
For claim 32, Abadi in view of Chen teaches the limitations of claim 31 and Abadi further teaches:
the hybrid accelerator is to enable a first accelerator of the multiple accelerators to perform its tasks while a second accelerator of the multiple accelerators is busy or unavailable (§3.1).
For claim 33, Abadi in view of Chen teaches the limitations of claim 21 and Abadi further teaches:
the hybrid accelerator is a part of the feature matching hardware (as discussed in the rejection under 35 U.S.C. §112).
For claim 34, Abadi teaches at least one machine-readable medium (memory of devices shown in Figure 3, as described by §3) comprising instructions that when executed by a computing device (via, e.g., TensorFlow API, Abstract), cause the computing device to perform operations comprising:
performing a first inference and a second inference (output of a first and second worker process performed by a GPU, Table 1, Figure 3, Figures 2-3 and 7-8 and §3) in calculations with a graphical processing unit (§3).
comparing the first inference and the second inference during the calculations (via a subsequent worker process, as understood by examination of Table 1, Figure 4 and Figure 7); 
Abadi fails to distinctly disclose:
wherein the comparing is performed by a hybrid accelerator having feature matching hardware, the hybrid accelerator including multiple hardware accelerators; and
wherein the feature matching hardware is to enable the multiple hardware accelerators to operate as a single accelerator.
However, Chen teaches a hybrid accelerator (Figure 1) for machine learning, including convolutional neural networks (§1) which outperform GPUs in both speed and lowering power consumption (Abstract).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to replace a portion of Abadi’s GPUs which perform worker processes with Chen’s hybrid accelerators, respectively, in order to increase computational speed over GPU implementations, as taught by Chen (Abstract).
The combination of Abadi and Chen as defined above teaches:
comparing the first inference and the second inference during the calculations (via Chen’s hybrid accelerators which replace a portion of the GPUs of Abadi’s worker processes, as explained above); 
wherein the comparing is performed by a hybrid accelerator (Chen’s hybrid accelerators which replace a portion of the GPUs of Abadi’s worker processes) having feature matching hardware (as explained in the rejection under U.S.C. §112 above), the hybrid accelerator including multiple hardware accelerators (Chen’s hybrid accelerators which replace a portion of the GPUs of Abadi’s worker processes); and
wherein the feature matching hardware is to enable the multiple hardware accelerators to operate as a single accelerator (as a distributed system, as understood by Abadi and Chen’s Abstracts).
For claim 35, Abadi in view of Chen teaches the limitations of claim 34 and Chen further teaches:
the multiple hardware accelerators include at least a convolutional neural network (CNN) hardware accelerator and a dense motion flow hardware accelerator (the combination of Abadi and Chen as defined above is capable of use with both convolutional neural networks and dense motion flow, as understood by Abadi’s Abstract and Chen’s Abstract).
For claim 36, Abadi in view of Chen teaches the limitations of claim 35 and Chen further teaches:
the hybrid accelerator is to simultaneously perform computation and communication of data relating to tasks associated with a convolutional neural network (CNN) and dense motion flow (the combination of Abadi and Chen as defined above is capable of use with both convolutional neural networks and dense motion flow, as understood by Abadi’s Abstract and Chen’s Abstract).
For claim 37, Abadi in view of Chen teaches the limitations of claim 34 and Abadi further teaches:
the hybrid accelerator is to enable sharing of memory between the multiple hardware accelerators (“TensorFlow allows clients to easily express various kinds of parallelism through replication and parallel execution of a core model dataflow graph, with many different computational devices all collaborating to update a set of shared parameters or other state.”, §1 Introduction).
For claim 38, Abadi in view of Chen teaches the limitations of claim 34 and Abadi further teaches:
the hybrid accelerator is to enable a first accelerator of the multiple accelerators to perform its tasks while a second accelerator of the multiple accelerators is busy or unavailable (§3.1).
For claim 39, Abadi in view of Chen teaches the limitations of claim 21 and Abadi further teaches:
the hybrid accelerator is a part of the feature matching hardware (as discussed in the rejection under 35 U.S.C. §112).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849